           Case 2:20-cv-01027-RSM-MLP Document 27 Filed 07/21/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8 JASON ROMERO,

 9                                 Plaintiff,               Case No. C20-1027-RSM-MLP

10          v.                                              ORDER GRANTING CONTINUANCE
                                                            AND ESTABLISHING AMENDED
11 STATE OF WASHINGTON, et al.,                             PRETRIAL SCHEDULE

12                                 Defendants.

13

14          On November 23, 2020, this Court entered an Order establishing a pretrial schedule for

15 this action. (Dkt. # 17.) Defendants now move to continue all remaining deadlines for a period of

16 four months because of a serious medical emergency suffered by Defendants’ counsel that

17 rendered her unavailable to fully participate in discovery during a crucial period, and because she

18 will require a significant among of ongoing medical care in the coming months. (See Dkt. ## 22-

19 23.) Plaintiff opposes the requested four-month continuance and asserts, without evidence, that

20 he will suffer further harm if this case is delayed. (Dkt. # 24.) Plaintiff does, however, indicate a

21 willingness to stipulate to a two-month continuance of the remaining deadlines. (Id.)

22

23

     ORDER GRANTING CONTINUANCE AND
     ESTABLISHING AMENDED PRETRIAL
     SCHEDULE - 1
           Case 2:20-cv-01027-RSM-MLP Document 27 Filed 07/21/21 Page 2 of 2




 1          The Court is persuaded, based on the record before it, that good cause exists for the four-

 2 month continuance requested by Defendants. Accordingly, Defendants’ motion to continue the

 3 pretrial deadlines (Dkt. # 22) is GRANTED. The amended pretrial deadlines are as follows:

 4                                    Event                                           Date

 5      Expert disclosures                                                        11/22/2021

 6      All motions related to discovery must be filed by this date and            12/7/2021
        noted for consideration no later than the third Friday thereafter
 7      (see LCR7(d))
        Discovery to be completed by                                              12/28/2021
 8
        All dispositive motions must be filed by this date                         1/27/2022
 9      and noted for consideration no later than the fourth Friday
        thereafter (see LCR 7(d))
10      Mediation per LCR 39.1(c) must be completed no later than                  3/28/2022

11
            The Clerk is directed to send copies of this Order to all counsel of record and to the
12
     Honorable Ricardo S. Martinez.
13
            DATED this 21st day of July, 2021.
14

15

16
                                                           A
                                                           MICHELLE L. PETERSON
                                                           United States Magistrate Judge
17

18

19

20

21

22

23

     ORDER GRANTING CONTINUANCE AND
     ESTABLISHING AMENDED PRETRIAL
     SCHEDULE - 2
